DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 Response to Arguments
Applicant’s amendments have overcome the 101 and 112 rejections previously set forth in the office action mailed 9/14/2020.
Applicant’s arguments with respect to claims 25, 31, 37, and 38 have been fully considered.  
Applicant argues Oh fails to teach or suggest "wherein the mapping information includes rotational angle information of the omnidirectional image at a reference position of the 3D model, to rotate and map a reference image in the omnidirectional image with respect to the reference position of the 3D model,".  
In response, Applicant’s argument is moot in view of the new ground(s) of rejection.  
Applicant further argues Oh is completely silent as to any mapping information to map the decoded omnidirectional image to a 3D model and Oh never considers any angular information when mapping an omnidirectional image to a 3D model.
“to map the decoded omnidirectional image” and “considers any angular information when mapping”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Oh teaches using metadata for re-projecting the decoded 360-degree video data in a 3D space (par. 106, Fig. 3).  The process of re-projecting the 2D image (having 360-degree video data) in a 3D space may be called mapping and the 3D space may be a 3D model, such as a sphere, a cube, a cylinder, or a pyramid (par. 73 and 86, Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0084428 A1) in view of Kim et al. (US 2014/0267593 A1).
Regarding claims 25, 31, 37, and 38, Oh teaches: A file generation device and method comprising: 
a setting section configured to generate a file [encapsulation-processing unit may encapsulate the 360-degree-video-related metadata in the form of a file (par. 91, Fig. 2), which may be an MPD file (par. 160, 190, and 459, Fig. 22 and 23)] which sets mapping information for mapping an omnidirectional image to a 3D model [the metadata is for re-projecting the 360-degree video data in a 3D space (par. 106, Fig. 3).  The process of re-projecting the 2D image (having 360-degree video data) in a 3D space may be called mapping and the 3D space may be a 3D model, such as a sphere, a cube, a cylinder, or a pyramid (par. 73 and 86, Fig. 1)], 
wherein the mapping information includes rotational angle information of the omnidirectional image [Information about the rotation of regions in the 2D image (having 360-degree video data), i.e. the rotational direction and the rotational angle, may be signaled by the 360-degree-video-related metadata (par. 86-87 and 95, Fig. 2).  Fig. 16 and 17 show information related to rotational angle, such as a surface_pitch_angle field, a surface_yaw_angle field, a surface_roll_angle field, and a region_rotation field.] at a reference position of the 3D model [the position in 3D space may be expressed using pitch, yaw, and roll (par. 131-133, Fig. 5).  The surface_center_pitch field, the surface_center_yaw field, and the surface_center_roll field may respectively indicate the pitch, yaw, and roll values of the very center pixel when the region is located in 3D space (par. 324, Fig. 16 and 17)], to map a reference image in the omnidirectional image with respect to the reference position of the 3D model [using the metadata to re-project a portion of the 360-degree video data to a specific area in the 3D space (par. 106, Fig. 1 and 3), such as at the pitch, yaw, and roll location when the region is located in 3D space (par. 324, Fig. 16 and 17)], and 
wherein the setting section is implemented via at least one processor [The above-described parts, modules, or units may be processors (par. 519 and 521)].
While Oh discloses rotating the region, mapping the rotated region on the 2D image, signaling information about the rotational angle in the 360-degree-video-related metadata (par. 95), and using the metadata to re-project the image in 3D space (par. 106), which suggests the rotational angle would be used to re-project the image in 3D space, Oh does not explicitly disclose: to rotate the reference image in the omnidirectional image with respect to the reference position of the 3D model.
Kim teaches: to rotate and map an image with respect to the reference position of the 3D model [using a rotation angle of an image to generate a rotation transform matrix when projecting a 2-D image to a 3-D sphere by (par. 93-96, Fig. 14)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Oh and Kim before the effective filing date of the claimed invention to use the mapping information including rotational angle information of the omnidirectional image at a reference position of the 3D model disclosed by Oh to rotate the reference image in the omnidirectional image with respect to the reference position of the 3D model when mapping as suggested by Oh, since Kim discloses rotating the image using a rotation angle when mapping to the 3D model.  The motivation for doing so would have been to correct a matching error when projecting images onto a sphere (Kim – par. 57).  Therefore, it would have been obvious to combine the teachings of Oh and Kim to obtain the invention as specified in the instant claim.
Regarding claims 26 and 32, Oh and Kim teach the device of claim 25; Oh further teaches: the setting section is configured to set drawing plane information of a drawing plane of the 3D model, and wherein the drawing plane information includes plane type information indicating that the drawing plane is a two-dimensional plane or a spherical surface is provided as information on the surface to be drawn of the 3D model [vr_geometry field and projection _scheme field may set projection on a 2D image or on a 3D model of a sphere (par. 165-166, Fig. 8, 9, 11, and 17)].
Regarding claims 27 and 33, Oh and Kim teach the device of claim 26; Oh further teaches: the drawing plane information includes angular information corresponding to the drawing plane [The yaw field, the pitch field, and the roll field indicate amount of rotation (par. 482-483, Fig. 8, 9, and 23)].
Regarding claims 28 and 34, Oh and Kim teach the device of claim 27; Oh further teaches: the angular information includes an azimuth angle, an elevation angle, a rotational angle, a lateral angle of view, and a longitudinal angle of view [The yaw field, the pitch field, and the roll field indicate amount of rotation.  The field_of_view field may indicate a vertical/horizontal field of view (par. 482-483, Fig. 8, 9, and 23)].
Regarding claims 29 and 35, Oh and Kim teach the device of claim 28; Oh further teaches: the drawing plane is grouped, and wherein the drawing plane information further includes group information indicating a group to which the drawing plane belongs, and information on an angle of an entire two-dimensional plane corresponding to all drawing planes belonging to the group [Indicate the projection scheme (group) used when the 360-degree video data is projected on the 2D image.  Using angles, such as yaw, pitch, and roll for the group (par. 207 and 229, Fig. 9 and 17)].
Regarding claims 30 and 36, Oh and Kim teach the device of claim 29; Oh further teaches: the setting section is configured to set information of a radius of a sphere as the 3D model into the file [setting radius of the sphere as the 3D model (par. 165, Fig. 9)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424